Case 1-19-46337-cec

       

Lnada

First Name

Debtor 14

 

 

Debtor 2

_ Fill in this information to identify your case:

Middie Name

 

Doc 3 Filed 10/22/19

Vi-ce_{

Last Name

 

  

(Spouse, if filing) First Name
United States Bankruptcy Court for the:

Case number

Middie Name

 

Last Name

   
 

District of

   
   

 

(if known)

   

 

Official Form 103B

 

Application to Have the Chapter 7 Filing Fee Waived

Entered 10/22/19 15:51:27

OURT

NEW OF
YORK LJ Check if this is an

2019 OCT 22 Pz] 0 amended filing

RECEIVED

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known).

ee Tell the Court About Your Family and Your Family’s Income

 

4. What is the size of your family?

Your family includes you, your
spouse, and any dependents listed
on Schedule J: Your Expenses
(Official Form 106J).

Check all that apply:

[Z]you
Your spouse

your dependents

Ae |

How many dependents?

a

Total number of people

 

2. Fill in your family’s average
monthly income.

Include your spouse’s income if
your spouse is living with you, even
if your spouse is not filing.

Do not include your spouse’s
income if you are separated and
your spouse is not filing with you.

3. Do you receive non-cash
governmental assistance?

Add your income and your spouse’s income. Include the
vatue (if known) of any non-cash governmental assistance
that you receive, such as food stamps (benefits under the
Supplemental Nutrition Assistance Program) or housing
subsidies.

If you have already filled out Schedule I: Your Income, see
line 10 of that schedule.

Subtract any non-cash governmental assistance that you
included above.

Your family’s average monthly net income

Type.of assistance

[A] No

That person’s average
monthly net income
(take-home pay)

Your spouse... + ¢

 

 

Subtotal... $
— $
Total cece. $2209

 

 

Yes. Describe...........

 

 

4. Do you expect your family’s
average monthly net Income to
increase or decrease by more than
10% during the next 6 months?

 

Foose
and

 

IS Wee
1 Newer know Winat T wi II Qari

Sow iN He wonder

 

i ke.

\ah- 2D nites |

L ~ Macth
ota. “Couldnt arPard

 

5. Tell the court why you are unable to pay the filing fee in
instaliments within 120 days. If you have some additional
circumstances that cause you to not be able to pay your filing
fee in installments, explain them.

Official Form 103B

 

Whakver Monn
Qo 8 den lal
vinger

 

Dace ar etd

4
| nat ~ and Hg

P rocedu

 

 

Application to Have the Chapter 7 Filing Fee Waived

page 1
Case 1-19-46337-cec Doc3 _ Filed 10/22/19 Entered 10/22/19 15:51:27

Debtor 1 Case number (ifknown)

 

Fust Name Middie Name Last Name

eae Tell the Court About Your Monthly Expenses

 

6. Estimate your average monthly expenses.

include amounts paid by any government assistance that you $ x 200 7 Agee

reported on line 2.

If you have already filled out Schedule J, Your Expenses, copy
line 22 from that form.

 

7. Do these expenses cover anyone [Z1no

who is not included in your family .
as reported in line 1? L_]ves. identify who

 

 

 

8. Does anyone other than you
regularly pay any of these VK |No
expenses? [ |yes. How much do you regularly receive as contributions? $ monthly

If you have already filled out
Schedule |: Your income, copy the
total from line 11.

 

9. Do you expect your average Z| no
monthly expenses to increase or [_ ]yes Explain
decrease by more than 10% during EXP
the next 6 months?

 

 

 

Tell the Court About Your Property

 

If you have already filled out Schedule A/B: Property (Official Form 106A/B) attach copies to this application and go to Part 4.

40. How much cash do you have?
Examples: Money you have in
your wallet, in your home, and on Cash: s_\2 9
hand when you file this application

 

41. Bank accounts and other deposits Institution name: Amount:
of money? reenact
Examples: Checking, savings, Checking account: $

 

money market, or other financial
accounts; certificates of deposit; Savings account: Quin Al | a ban k $ Yoo e
i

 

shares in banks, credit unions,

brokerage houses, and other Other financial accounts: vi Y san s4 art oVU ack $ ao 9
similar institutions. If you have a

more than one account with the $

Other financial accounts:

 

same institution, list each. Do not
include 401(k) and IRA accounts.

12. Your home? (if you own it outright or

 

 

 

 

 

 

{on are purchasing it) Number Street Current value: $
" Examples: House, condominium, Amount you owe
manufactured home, or mobile home City State ZIP Code on mortgage and 5,
fens:
13. Other real estate?
Current value: $
Number Street
\ nN Amount you owe
~ on mortgage and 5,
City State ZIP Code fiens:
44, The vehicles you own? Make:
Examples: Cars, vans, trucks, Modet: Current value: s.
sports utility vehicles, motorcycles, Year: Amount you owe
tractors, boats Mil TT on fiens: $
\ n ileage
Make:
Model: Current value: $
Year. Amount you owe
Mileage on liens: $

 

Official Form 103B Application to Have the Chapter 7 Filing Fee Waived page 2
Case 1-19-46337-cec

Fon de

First Name

Debtor 1
Middle Name

15. Other assets?

Do-not include household items
and clothing.

Vetel

Last Name

Describe the other assets:

Doc 3 Filed 10/22/19

Entered 10/22/19 15:51:27

Case number (irknown)

 

Current value: $

 

 

Amount you owe
on liens:

 

 

 

46. Money or property due you?

Examples: Tax refunds, past due
or lump sum alimony, spousal
support, child support,
maintenance, divorce or property
settlements, Social Security
benefits, workers’ compensation,
personal injury recovery

nN"

Who owes you the money or property?

 

ae Answer These Additional Questions

How much is owed? Do you believe you will likely receive
payment in the next 180 days?

$ [Ino
Ban L_lves. Explain:

 

 

 

 

 

17. Have you paid anyone for
services for this case, including
filling out this application, the
bankruptcy filing package, or the
schedules?

48. Have you promised to pay or do
you expect to pay someone for
services for your bankruptcy
case?

[No

Yes. Whom did you pay? Check all that apply:

[| An attorney

How much did you pay?

$ So

[Ja bankruptcy petition preparer, paralegal, or typing service
[/] Someone else Kun Kruptey -( pe - Sok tyrone
¥ r 7

[1 no

[j Yes. Whom do you expect to pay? Check all that apply:

[_|An atiorney

[Ja bankruptcy petition preparer, paralegal, or typing service

How much do you
expect to pay?

 

 

$
[| Someone else
49. Has anyone paid someone on 1 No
your? ehalf for services for this | | Yes. Who was paid on your behalf? Who paid? How much did
. Check all that apply: Check all that apply: someone else pay?

[| An attomey

[_]a bankruptcy petition preparer,
paralegal, or typing service

[| Someone else

|| Parent 5

|_| Brother or sister

| | Friend
| | Pastor or clergy
| | Someone else

 

20. Have you filed for bankruptcy
within the last 8 years?

  
  

 
 

that the informe

x
Signature of Debtor 1

pe lo Lot 4

MM / DD /YYYY

Official Form 103B

Ze

 

 

[ | Yes. District When Case number
MM/ DD/ YYYY

District When Case number
MM/ DD/ YYYY

District When Case number
MM/ DD/ YYYY

 

application is true and correct.

Signature of Debtor 2

Date
MM / DD /YYYY

Application to Have the Chapter 7 Filing Fee Waived

By signing here\under penajty pf perjury, | declare that | cannot afford to pay the filing fee either in full or in installments. | also declare

page 3
